1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      SHANE CLARKE,
7
                           Plaintiff,
8                                                        2:18-cv-00528-RFB-VCF
      vs.                                                ORDER
9     WESTERN FUNDING, INC, et al.,
10                         Defendants.

11

12          Before the court is Shane Clarke v. Western Funding, Inc., et al., case number 2:18-cv-00528-
13   RFB-VCF.
14          On January 9, 2019, Judge Boulware ordered the parties to file a Joint Proposed Discovery Plan
15   and Scheduling Order (ECF NO. 24).
16          To date, no proposed discovery plan and scheduling order has been filed.
17          Accordingly,
18          IT IS HEREBY ORDERED that the parties must file the proposed discovery plan and scheduling
19   order on or before Wednesday, January 23, 2019.
20          IT IS FURTHER ORDERED that a status hearing to discuss the discovery plan and scheduling
21   order, possible sanctions, and other pretrial matters, is scheduled for 10:00 AM, January 25, 2019, in
22   Courtroom 3D.
23          DATED this 18th day of January, 2019.
                                                               _________________________
24
                                                               CAM FERENBACH
25
                                                               UNITED STATES MAGISTRATE JUDGE
